07-5776-ag
         Zheng v. Holder
                                                                                       BIA
                                                                                  Nelson, IJ
                                                                               A095 457 649
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 27 th day of July, two thousand ten.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                ROBERT A. KATZMANN,
 9                REENA RAGGI,
10                       Circuit Judges.
11       _______________________________________
12
13       YONG ZHONG ZHENG,
14                Petitioner,
15
16                         v.                                   07-5776-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL, *
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:         Feng Li, Moslemi & Associates, New York,
24                               New York.
25
26


                      *
                  Pursuant to Fed. R. App. P 43(e)(1), Attorney
             General Eric H. Holder, Jr. is automatically substituted
             for former Attorney General Michael B. Mukasey as
             respondent in this case.
1    FOR RESPONDENT:      Gregory G. Katsas, Acting Assistant
2                         Attorney General, Civil Division; James
3                         A. Hunolt, Senior Litigation Counsel;
4                         Craig A. Newell, Jr., Trial Attorney,
5                         Office of Immigration Litigation, Civil
6                         Division, United States Department of
7                         Justice, Washington, D.C.
8
9        UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED that the petition for review

12   is DENIED.

13       Petitioner Yong Zhong Zheng, a native and citizen of

14   the People’s Republic of China, seeks review of a December

15   7, 2007, order of the BIA affirming the August 3, 2004,

16   decision of Immigration Judge (“IJ”) Barbara A. Nelson on

17   the ground that Zheng did not carry his burden of

18   demonstrating eligibility for asylum, withholding of

19   removal, and relief under the Convention Against Torture

20   (“CAT”).     In re Yong Zhong Zheng, No. A095 457 649 (B.I.A.

21   Dec. 7, 2007), aff’g No. A095 457 649 (Immig. Ct. N.Y. City

22   Aug. 3, 2004).     We assume the parties’ familiarity with the

23   underlying facts and procedural history in this case.

24       Under the circumstances of this case, we review the

25   IJ’s decision, as modified by the BIA decision, i.e., minus

26   the arguments for denying relief that were rejected by the


                                     2
1    BIA.     See Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d

2    520, 522 (2d Cir. 2005).     The applicable standards of review

3    are well-established.     See 8 U.S.C. § 1252(b)(4)(B); Jian

4    Hui Shao v. Mukasey, 546 F.3d 138, 157-58 (2d Cir. 2008);

5    Salimatou Bah v. Mukasey, 529 F.3d 99, 110 (2d Cir. 2008).

6    I.     Past Persecution

7           The agency found that Zheng failed to establish past

8    persecution because: (1) despite threats of sterilization,

9    Zheng suffered no physical harm in China; and (2) the

10   economic harm he suffered did not rise to the level of

11   persecution.     Zheng’s challenges to these findings are not

12   persuasive.     We “previously have rejected . . . claims

13   [that] ‘unfulfilled’ threats” constitute persecution.       See

14   Gui Ci Pan v. U.S. Att’y Gen., 449 F.3d 408, 412 (2d Cir.

15   2006).     With respect to economic persecution, Zheng produced

16   no evidence that would make it possible to evaluate his

17   personal financial circumstances in relation to the fines

18   imposed by the government and the consequences of losing his

19   job.     See Jian Hui Shao, 546 F.3d at 161-62; see also Guan

20   Shan Liao v. U.S. Dep’t of Justice, 293 F.3d 61, 70 (2d Cir.

21   2002).     We therefore find no error in the agency’s

22   determination that Zheng failed to establish past

23   persecution.

                                     3
1    II.   Well-Founded Fear of Future Persecution

2          In the absence of past persecution, an alien can

3    demonstrate eligibility for relief if he can show that he

4    has a well-founded fear of future persecution on account of

5    a protected ground.   8 C.F.R. § 1208.13(b)(2)(i).   Here,

6    however, the agency reasonably found that Zheng provided

7    insufficient evidence to establish a well-founded fear of

8    future persecution on account of his alleged violation of

9    China’s family planning policy.

10         We find no support for Zheng’s argument that the BIA

11   failed to adequately consider the evidence of record, and we

12   generally accord deference to the agency’s evaluation of

13   such evidence.   See Xiao Ji Chen v. U.S. Dep’t of Justice,

14   471 F.3d 315, 342 (2d Cir. 2006).   The IJ reasonably

15   afforded the unauthenticated letters Zheng submitted

16   diminished weight, as she found that they “were clearly

17   provided and were prepared for litigation purposes,” and

18   contained “no indicia of their reliability.”    I.J. Op. at

19   14; see Matter of H-L-H- & Z-Y-Z-, 25 I. & N. Dec. 209, 214

20   & n.5 (BIA 2010) (holding that unsigned, unauthenticated

21   documents, from a “Street Resident Committee” and “Villager

22   Committee,” that fail to identify the authors, are entitled


                                   4
1    to minimal weight, especially when the documents were

2    allegedly obtained from the authorities specifically for the

3    purpose of the hearing on the applicant’s behalf).

4    Moreover, the agency did not err by summarily considering

5    the relevant U.S. State Department reports, evidence it has

6    considered time and again in virtually identical cases.          See

7    Jian Hui Shao, 546 F.3d at 166; see also Wei Guang Wang v.

8    BIA, 437 F.3d 270, 274 (2d Cir. 2006).       Thus, substantial

9    evidence supports the agency’s determination that Zheng

10   failed to establish a well-founded fear of future

11   persecution.       As Zheng was unable to meet his burden for

12   asylum, he necessarily failed to meet the higher burden

13   required for withholding of removal. 1     See Paul v. Gonzales,

14   444 F.3d 148, 156 (2d Cir. 2006).

15       For the foregoing reasons, the petition for review is

16   DENIED.       As we have completed our review, any stay of

17   removal that the Court previously granted in this petition


               1
             Contrary to the government’s assertion that Zheng
       failed to exhaust any challenge to the agency’s denial of
       his claim for withholding of removal, because the BIA
       considered that claim, we deem it to have been exhausted.
       See Xian Tuan Ye v. DHS, 446 F.3d 289, 296-97 (2d Cir.
       2006). Because Zheng does not challenge the agency’s
       denial of his CAT claim before this Court, we deem that
       argument abandoned.   See Yueqing-Zhang v. Gonzales, 426
       F.2d 540, 541 n. 1, 545 n. 7 (2d Cir. 2005).

                                       5
1   is VACATED, and any pending motion for a stay of removal in

2   this petition is DISMISSED as moot.    Any pending request for

3   oral argument in this petition is DENIED in accordance with

4   Federal Rule of Appellate Procedure 34(a)(2), and Second

5   Circuit Local Rule 34.1(b).

6                                 FOR THE COURT:
7                                 Catherine O’Hagan Wolfe, Clerk
8




                                   6